UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4248


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

IBRAHIMA SARR,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cr-00119-MSD-DEM-1)


Submitted:   October 6, 2010                 Decided:   November 8, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brett D. Lucas, GABRIEL & ASSOCIATES, P.C., Virginia Beach,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Stephen W. Haynie, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ibrahima Sarr was convicted after a trial of one count

of   false      impersonation     of     United     States      citizenship,     in

violation of 18 U.S.C. § 911 (2006).                    On appeal, Sarr claims

(1) the    district   court     abused    its     discretion     in    denying   his

motion for a continuance; (2) the court erred in denying his

motion    for   judgment   of    acquittal;       and    (3)   the    evidence   was

insufficient to support the conviction.                   Finding no error, we

affirm.

             This court reviews the district court’s denial of a

motion for a continuance for abuse of discretion.                     United States

v. Williams, 445 F.3d 724, 738-39 (4th Cir. 2006).                      “[E]ven if

such an abuse is found, the defendant must show that the error

specifically prejudiced her case in order to prevail.”                      Id. at

739 (internal quotation marks omitted).                   A trial court abuses

its discretion only when its denial of a motion for continuance

is “an unreasoning and arbitrary insistence upon expeditiousness

in the face of a justifiable request for delay.”                      Id. (internal

quotation marks omitted).          There being no justifiable request

for delay, we conclude the court did not abuse its discretion in

denying the motion for a continuance.

             This court reviews “de novo a district court’s denial

of a motion, made pursuant to Rule 29 of the Federal Rules of

Criminal     Procedure,    for     judgment       of     acquittal.”         United

                                         2
States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).                          We find no

error in the court’s decision denying Sarr’s motion for judgment

of acquittal.

             A   jury’s    verdict        “must    be    sustained     if     there       is

substantial      evidence,       taking    the    view    most    favorable        to   the

Government, to support it.”               Glasser v. United States, 315 U.S.

60, 80 (1942).       “Substantial evidence is that evidence which a

reasonable       finder    of     fact     could       accept     as   adequate         and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            United States v. Cardwell, 433 F.3d 378,

390 (4th Cir. 2005) (internal quotation marks omitted).                                 This

court does not review the credibility of witnesses and assumes

the factfinder resolved all contradictions in the testimony in

favor of the Government.              United States v. Sun, 278 F.3d 302,

313 (4th Cir. 2002).         We conclude there was substantial evidence

supporting the jury’s verdict.

             Accordingly,        we   affirm     the    conviction     and    sentence.

We   dispense     with    oral    argument       because    the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            3